GRAVES, Presiding Judge.
Appellant was convicted of a violation of the local option liquor law and assessed a fine of $1,000.00 and he appeals.
The testimony shows a sale of liquor to one, Winlow Magness, who was in company with a representative of the Texas Liquor Control Board. The information herein charges two former convictions of a like character. The testimony seems to be sufficient to show a sale to Magness by the appellant.
There are two bills of exception in the record, the first relating to the insufficiency of the evidence, as well as certain purported objections to portions of the evidence. The trial court did not sign such bill, but did certify that no such objections were made. In addition to the attempted bill being multifarious, under the record presented, the same seems not to have happened. The bill will therefore be overruled.
*592The second bill of exception is in the same condition as the one above discussed. It seems that appellant was endeavoring to complain of a violation of the rule under which the witness had been placed. In his original testimony a witness had underestimated the distance of a turn in the road from an adjacent cemetery. The witness was permitted to take the stand and correct his estimate of this distance. An attempted qualification of this bill contained the statement that no objection was made to the witness thus making this correction. Appellant, however, in an exception to such qualification, asserts that such objection was made and gives his reason therefor. This exception is not certified to over the signature of the judge. The matter itself seems to be of but little moment, and the distance of such turn in the road from the cemetery seems to be of small importance in this trial. The bill is not certified to by the trial judge and is overruled.
Finding no error in the record, the judgment will be affirmed.